Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Luke Y. Choi on 01/06/2022.
	The application has been amended as follows:
10. (Currently amended)	The method of claim 9, wherein the obtaining comprises:
extracting first feature vectors from the partial regions to which gazes corresponding to the image sequence are mapped;
extracting second feature vectors based on the coded image; and
obtaining feature vectors corresponding to the image sequence by concatenating the first feature vectors and the second feature vectors.

13. (Currently amended)	The method of claim 1, wherein the recognizing comprises:
setting a first window region and a second window region corresponding to the partial regions of different sizes in the input image, the second window region being larger than the first window region;
resizing a resolution of the second window region by downsampling the second window region;
detecting a first object candidate from the first window region, and detecting a second object candidate from the downsampled second window region; and
recognizing the object of interest included in the input image based on either one or both of the first object candidate and the second object candidate.

a communication circuit configured to acquire an input image and gaze information including a gaze of a user corresponding to the input image;
one or more processors configured to:
recognize, based on the gaze of the user, any one or any combination of an object of interest of the user, and a situation of the object of interest from 
recognize a task being performed by the user by applying the partial regions to a second neural network continued to perform task recognition, wherein the recognizing of the task includes generating coded partial images by encoding temporal information to at least one RGB channel in the partial regions to which gazes corresponding to an image sequence are mapped in the input image, and predicting the task being performed by the user based on the image sequence and a coded image generated from the coded partial images, and wherein the image sequence including the partial regions of the input image is generated based on the gaze of the user corresponding to the input image, 
determine relevant information indicating an intention of the user based on any two or any combination of the object of interest of the user, the situation of the object of interest, and the task of the user, and visually augment the input image based on the relevant information, and
a display configured to display the visually augmented image.


Allowable Subject Matter
Claims 1, 3-5, 7, 9-22, 24, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations recited in the independent claims as a whole, especially the limitations of “recognizing a task being performed by the user by generating coded partial images by encoding temporal information to at least one RGB channel in the partial regions to which gazes corresponding to an image sequence are mapped in the input image, generating a coded image using the coded partial images, and predicting the task being performed by the user based on the image sequence and the coded image, wherein the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YANNA WU/Primary Examiner, Art Unit 2611